 Case 8:19-cv-01904-CEH-AEP Document 1 Filed 08/02/19 Page 1 of 14 PageID 1



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

 WAYMO LLC, a Delaware company,                       §
                                                      §
                      Plaintiff                       §
                                                      §
                                                      §
 vs.                                                  §       CASE NO.
                                                      §
 WAYMO LLC, a Florida company,                        §
                                                      §
                      Defendant.                      §
                                                      §
                                                      §

                                            COMPLAINT

         Plaintiff Waymo LLC, a Delaware company (“Plaintiff”) brings this action against

defendant Waymo LLC, a Florida company (“Defendant”), alleging that Defendant is engaging

in trademark infringement, trademark dilution, false designation of origin, and unfair

competition.

                                           THE PARTIES

         1.      Plaintiff Waymo LLC is a Delaware limited liability company, is a subsidiary of

Alphabet Inc., and has its principal place of business in Mountain View, California 94043.

Plaintiff is a self-driving technology company with a mission to make it safe and easy for people

and things to move around.

         2.      On information and belief, Defendant Waymo LLC is a limited liability company

with its principal place of business in Clearwater, Florida 33760. Defendant sells consumer

goods, including medical and automotive accessories.




              LOTT & FISCHER, PL • 255 Aragon Avenue • Third Floor • Coral Gables, FL 33134
                         Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
144757311.8
 Case 8:19-cv-01904-CEH-AEP Document 1 Filed 08/02/19 Page 2 of 14 PageID 2




                                      JURISDICTION AND VENUE

         3.      This Court has subject matter jurisdiction over Plaintiff’s claims for trademark

infringement and related claims pursuant to 15 U.S.C. § 1121 (Lanham Act) and 28 U.S.C. §§

1331 (federal question), 1338(a) (trademark), and 1338(b) (related claims of unfair competition).

         4.      This Court has supplemental jurisdiction over Plaintiff’s claims arising under the

laws of Florida pursuant to 28 U.S.C. § 1367(a) because these claims are so related to Plaintiff’s

claims under federal law that they form part of the same case or controversy and derive from a

common nucleus of operative fact.

         5.      This Court has personal jurisdiction over Defendant because Defendant resides

and does business in this district.

         6.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and § 1400(a)

because (a) Defendant’s principal place of business is in the Middle District of Florida, and/or

(b) a substantial part of the events giving rise to Plaintiff’s claims occurred in the Middle District

of Florida.

                                     FACTUAL BACKGROUND
         7.      Plaintiff is a technology company currently developing innovative and cutting-

edge products and services. Plaintiff’s mission is to make it safe and easy for people and things

to move around; it aims to create fully-self driving technology that will improve mobility options

for millions of people, including the elderly and people with disabilities (see

https://waymo.com/mission/).

         8.      Since as early as 2016, Plaintiff has used the mark WAYMO in commerce in

connection with various offerings, including, for example, autonomous vehicles and related




                                                   2
              LOTT & FISCHER, PL • 255 Aragon Avenue • Third Floor • Coral Gables, FL 33134
                         Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
144757311.8
 Case 8:19-cv-01904-CEH-AEP Document 1 Filed 08/02/19 Page 3 of 14 PageID 3



transportation services, computer software, lidar and other sensors, apparel, merchandise, and

other related products and services (the “WAYMO Mark”).

         9.       One of Plaintiff’s goals is to provide mobility for the elderly and people with

disabilities. In 2015, Steve Mahan, a person who is legally blind, participated in the world’s first

fully driverless ride on public roads, which was conducted by Plaintiff. The ride was held on a

public road and was not accompanied by a test driver or police escort. Since that time, Plaintiff

has continued to invest in and explore ways to provide greater transportation opportunities to the

elderly and people with disabilities.

         10.      Plaintiff also owns several trademark applications for the WAYMO Mark

covering a wide range of goods, including those listed below: Serial Nos. 87/265,179,

87/310,350, 87/534,077, and 88/223,320.

          Mark               Status & App. Info                     Goods and Services
 WAYMO                  Pending                      INT. CL. 9 COMPUTER HARDWARE; COMPUTER
                        App 87265179                 SOFTWARE FOR OPERATING AN AUTONOMOUS
                        App 12-DEC-2016              VEHICLE; COMPUTER SOFTWARE FOR VEHICLE
                        Priority Date: 16-NOV-2016   NAVIGATION; COMPUTER SOFTWARE FOR
                                                     VEHICLE FLEET MANAGEMENT; COMPUTER
                                                     SOFTWARE FOR COORDINATING, SCHEDULING,
                                                     BOOKING, AND DISPATCHING VEHICLES FOR
                                                     PASSENGER AND FREIGHT TRANSPORT;
                                                     COMPUTER SOFTWARE FOR MANAGING FREIGHT
                                                     TRANSPORTATION BY TRUCK AND
                                                     AUTONOMOUS VEHICLES; NAVIGATION
                                                     APPARATUS FOR VEHICLES; ELECTRIC AND
                                                     OPTICAL NAVIGATIONAL INSTRUMENTS;
                                                     STEERING APPARATUS, AUTOMATIC, FOR
                                                     VEHICLES, NAMELY, COMPUTER HARDWARE
                                                     AND OPERATIONAL SOFTWARE FOR STEERING
                                                     VEHICLES
                                                     INT. CL. 12 LAND VEHICLES; AUTOMOBILES;
                                                     AUTONOMOUS CARS; AUTONOMOUS LAND
                                                     VEHICLES; STEERING APPARATUS, AUTOMATIC,
                                                     FOR VEHICLES, NAMELY, ELECTRIC STEERING
                                                     GEARS
                                                     INT. CL. 38 TELECOMMUNICATION SERVICES,


                                                     3
               LOTT & FISCHER, PL • 255 Aragon Avenue • Third Floor • Coral Gables, FL 33134
                          Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
144757311.8
 Case 8:19-cv-01904-CEH-AEP Document 1 Filed 08/02/19 Page 4 of 14 PageID 4



                                                   NAMELY, TELECOMMUNICATION ACCESS
                                                   SERVICES; TELECOMMUNICATION SERVICES,
                                                   NAMELY, ROUTING CALLS AND MESSAGES TO
                                                   PASSENGERS
                                                   INT. CL. 39 PASSENGER TRANSPORTATION
                                                   SERVICES; TRANSPORTATION SERVICES,
                                                   NAMELY, MAKING RESERVATIONS AND
                                                   BOOKINGS FOR TRANSPORTATION;
                                                   TRANSPORTATION OF PASSENGERS BY VEHICLE;
                                                   TRANSPORTATION SERVICES, NAMELY,
                                                   PROVIDING TEMPORARY USE OF VEHICLES;
                                                   TRANSPORTATION SERVICES, NAMELY,
                                                   PROVIDING VEHICLE FLEET MANAGEMENT IN
                                                   THE NATURE OF FUEL MANAGEMENT SERVICES
                                                   FOR VEHICLES, VEHICLE MANAGEMENT,
                                                   BUSINESS MANAGEMENT RELATING TO
                                                   VEHICLES, AND TRACKING, LOCATING, AND
                                                   MONITORING SERVICES RELATED TO VEHICLES;
                                                   PASSENGER TRANSPORTATION SERVICES,
                                                   NAMELY, TRAVEL BY AUTONOMOUS VEHICLES;
                                                   CAR RENTAL SERVICES; TRANSPORT
                                                   RESERVATION SERVICES; FREIGHTING SERVICES;
                                                   FREIGHT TRANSPORTATION BY TRUCKS AND
                                                   AUTONOMOUS VEHICLES; TRANSPORTATION OF
                                                   PASSENGERS AND FREIGHT; PASSENGER
                                                   TRANSPORT; PROVIDING A WEBSITE FEATURING
                                                   INFORMATION REGARDING AUTONOMOUS CAR
                                                   TRANSPORTATION SERVICES AND SCHEDULING
                                                   TRANSPORTATION SERVICES
                                                   INT. CL. 42 PROVIDING ONLINE NON-
                                                   DOWNLOADABLE SOFTWARE SERVICES FOR
                                                   TRANSPORTATION SERVICES, NAMELY,
                                                   COORDINATING, BOOKING, AND DISPATCHING
                                                   AUTONOMOUS VEHICLES; PROVIDING ONLINE
                                                   NON-DOWNLOADABLE SOFTWARE SERVICES FOR
                                                   COORDINATING FREIGHT TRANSPORTATION BY
                                                   TRUCK AND AUTONOMOUS VEHICLES;
                                                   RESEARCH AND DEVELOPMENT INTO
                                                   AUTONOMOUS VEHICLES
 WAYMO                 Pending                     INT. CL. 9 RADAR APPARATUS; LASERS, NOT FOR
                       App 87310350                MEDICAL PURPOSE; LASER DEVICE FOR SENSING
                       App 23-JAN-2017             DISTANCE TO OBJECTS; LASER EQUIPMENT FOR
                                                   NON-MEDICAL PURPOSES; LASER MEASURING
                                                   SYSTEMS; LASER OBJECT DETECTORS FOR USE
                                                   ON VEHICLES; LASERS FOR MEASURING
                                                   PURPOSES; LIDAR (LIGHT DETECTION AND

                                                   4
              LOTT & FISCHER, PL • 255 Aragon Avenue • Third Floor • Coral Gables, FL 33134
                         Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
144757311.8
 Case 8:19-cv-01904-CEH-AEP Document 1 Filed 08/02/19 Page 5 of 14 PageID 5



                                                   RANGING APPARATUS)
 WAYMO                 Pending                     INT. CL. 9 DOWNLOADABLE MOBILE
                       App 87534077                APPLICATIONS FOR COORDINATING
                       App 19-JUL-2017             TRANSPORTATION SERVICES; DOWNLOADABLE
                                                   MOBILE APPLICATIONS FOR COORDINATING,
                                                   SCHEDULING, BOOKING, AND DISPATCHING
                                                   VEHICLES FOR PASSENGER AND FREIGHT
                                                   TRANSPORT AND DELIVERY SERVICES;
                                                   COMPUTER SOFTWARE AND HARDWARE FOR
                                                   VEHICLE FLEET LAUNCHING, COORDINATION,
                                                   CALIBRATING, DIRECTION, AND MANAGEMENT;
                                                   VEHICLE SAFETY AND DETECTION EQUIPMENT
                                                   AND HARDWARE, NAMELY, CELLULAR RADIO
                                                   MODULES, TEMPERATURE AND
                                                   ENVIRONMENTAL SENSORS FOR MEASURING THE
                                                   PRESENCE OF OBJECTS IN THE ENVIRONMENT
                                                   AND THE SPEED, TRAJECTORY, AND HEADING OF
                                                   OBJECTS, SENSOR COVERS, INDICATORS FOR
                                                   DETECTING SPEED, OBJECTS, AND THE SPEED,
                                                   TRAJECTORY, AND HEADING OF OBJECTS,
                                                   TRANSMITTERS AND RECEIVERS OF ELECTRONIC
                                                   SIGNALS, BRAKE CONTROLLER; VEHICLE
                                                   DETECTION EQUIPMENT IN THE NATURE OF
                                                   MONITORING DEVICES FOR VEHICLES, NAMELY,
                                                   CAMERAS, GLOBAL POSITIONING SYSTEM (GPS)
                                                   RECEIVERS, AND DEVICES FOR MONITORING
                                                   VEHICLE FUNCTIONS, THE PRESENCE OF OBJECTS
                                                   IN THE ENVIRONMENT, AND THE SPEED,
                                                   TRAJECTORY, AND HEADING OF OBJECTS
                                                   INT. CL. 12 VEHICLE PARTS AND FITTINGS,
                                                   NAMELY, STRUCTURAL PARTS FOR
                                                   AUTOMOBILES AND STEERING UNITS FOR LAND
                                                   VEHICLES AND PARTS THEREOF; VEHICLE
                                                   EQUIPMENT AND HARDWARE, NAMELY, ROOF
                                                   BOXES FOR VEHICLES; VEHICLE ANTI-THEFT AND
                                                   SECURITY EQUIPMENT, NAMELY, ANTI-THEFT
                                                   DEVICES FOR VEHICLES
                                                   INT. CL. 39 FREIGHT LOGISTICS MANAGEMENT;
                                                   LEASING OF VEHICLES; LEASING OF
                                                   AUTOMOBILES; TRANSPORT AND DELIVERY OF
                                                   GOODS; SUPPLY CHAIN LOGISTICS AND REVERSE
                                                   LOGISTIC SERVICES, NAMELY, STORAGE,
                                                   TRANSPORTATION, AND DELIVERY OF GOODS
                                                   FOR OTHERS BY LAND; TRANSPORTATION
                                                   SERVICES, NAMELY, COORDINATING THE PICKUP
                                                   AND DROPOFF OF PASSENGERS AT DESIGNATED

                                                   5
              LOTT & FISCHER, PL • 255 Aragon Avenue • Third Floor • Coral Gables, FL 33134
                         Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
144757311.8
 Case 8:19-cv-01904-CEH-AEP Document 1 Filed 08/02/19 Page 6 of 14 PageID 6



                                                    OR DIRECTED LOCATIONS BY LAND
 WAYMO                  PENDING                     INT. CL. 9 EYEWEAR
                        App 88223320                INT. CL. 18 BAGS, NAMELY, ALL-PURPOSE
                        App 10-DEC-2018             CARRYING BAGS
                                                    INT. CL. 21 MUGS; WATER BOTTLES SOLD EMPTY
                                                    INT. CL. 22 LANYARDS FOR HOLDING BADGES
                                                    INT. CL. 25 APPAREL, NAMELY, T-SHIRTS, SHIRTS,
                                                    JACKETS, SWEATSHIRTS, VESTS, HATS, SCARVES,
                                                    ONE PIECE GARMENTS AND PLAYSUITS FOR
                                                    INFANTS, TODDLERS, AND CHILDREN
         11.      In 2009, Google Inc. (“Google”) initiated its self-driving car project. Google

made its self-driving car project public in 2010, and the project immediately garnered immense

publicity and interest.

         12.      By October 2010, Google’s self-driving cars had navigated from the Bay Area to

Los Angeles, crossed the Golden Gate Bridge, driven the Pacific Coast Highway, and circled

Lake Tahoe, logging over 140,000 miles - a first in robotics research at the time.

         13.      In 2016, Google’s self-driving car project spun off to become Plaintiff Waymo, a

stand-alone company.

         14.      Plaintiff’s self-driving vehicles have now navigated more than ten million miles

on public roads and more than ten billion miles in simulation, including traveling through

numerous states and major cities across the U.S., including those in Arizona, California, Georgia,

Michigan, Nevada, Texas, and Washington.

         15.      Because of the public’s intense interest in self-driving technology, Plaintiff being

on the frontline of this technology, and the attendant and significant publicity that Plaintiff has

therefore attracted, the WAYMO Mark quickly achieved immense consumer recognition and

fame due to Plaintiff’s use of the WAYMO Mark in connection with its offerings prior to

Defendant’s incorporation on October 24, 2017.




                                                    6
               LOTT & FISCHER, PL • 255 Aragon Avenue • Third Floor • Coral Gables, FL 33134
                          Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
144757311.8
 Case 8:19-cv-01904-CEH-AEP Document 1 Filed 08/02/19 Page 7 of 14 PageID 7



         16.      Since Plaintiff was launched as a separate company in 2016, the WAYMO word

mark has prominently appeared on Plaintiff’s vehicles, website, social media pages, certain

frequent pick-up and drop-off locations, mobile apps, and in its marketing and advertising

communications. Through Plaintiff’s innovative technology and strategic partnerships, the

company has expanded its offerings from developing autonomous vehicles to creating the first

autonomous ride-hailing service and marketing its ground-breaking lidar technology.

         17.      Prior to Defendant’s incorporation under the “Waymo” trade name in late 2017,

Plaintiff and the WAYMO brand had been the focus of hundreds of national news stories. For

instance, Plaintiff was and continues to be the focus of several news articles from The New York

Times, The Washington Post, The Atlantic, Business Insider, USA Today, Fortune, and many

other national news outlets. Illustrative examples of such articles are attached as Exhibits 1-3.

         18.      Likewise, prior to Defendant’s incorporation under the “Waymo” trade name,

Plaintiff was and continues to be the focus of several articles from prominent Florida

newspapers, including for instance, South Florida Sun Sentinel, Orlando Sentinel, and Tampa

Bay Times. Illustrative examples of such articles are attached as Exhibits 4-5.

         19.      Plaintiff was also featured on national television, including being spotlighted in a

comedy skit on Jimmy Kimmel Live on ABC (see

https://twitter.com/JimmyKimmelLive/status/1001949081269297152).

         20.      Plaintiff has also marketed its goods and services on national platforms like

YouTube, with multiple videos that have each garnered millions of views.

         21.      Plaintiff’s WAYMO Mark is inherently distinctive, has acquired secondary

meaning, and is famous.




                                                    7
               LOTT & FISCHER, PL • 255 Aragon Avenue • Third Floor • Coral Gables, FL 33134
                          Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
144757311.8
 Case 8:19-cv-01904-CEH-AEP Document 1 Filed 08/02/19 Page 8 of 14 PageID 8



                                       Defendant’s Infringement

         22.      On information and belief, Defendant incorporated under the trade name

“Waymo” on October 24, 2017.

         23.      Defendant markets and sells various products using the mark WAYMO, including

medical accessories and other related products. Defendant offers its products online, including

through a “Waymo LLC” storefront on the online retailer Amazon.com.

         24.      Defendant sells its goods under the trade name “Waymo” and is using the

WAYMO mark to identify the goods sold by Defendant. Defendant currently offers hundreds of

products under the name Waymo LLC on Amazon.com, examples of which are shown below:




                                                    8
               LOTT & FISCHER, PL • 255 Aragon Avenue • Third Floor • Coral Gables, FL 33134
                          Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
144757311.8
 Case 8:19-cv-01904-CEH-AEP Document 1 Filed 08/02/19 Page 9 of 14 PageID 9



         25.      Defendant also sells accessories for use in automobiles under the trade name

“Waymo”, as shown below.




         26.      On information and belief, Defendant’s products are available nationwide through

Defendant’s online storefront, including throughout Florida and in this district.

         27.      On November 16, 2018, Plaintiff sent a letter to Defendant requesting that

Defendant cease its use of the WAYMO mark and the “Waymo” trade name. Defendant refused.

         28.      On information and belief, Defendant intends to continue to expand its use of the

WAYMO mark on various offerings, including offerings directed at the disabled and elderly, as

well as offerings related to or used with automobiles.

         29.      Due to the fame of Plaintiff’s WAYMO Mark, including widespread news

coverage nationally and in Florida and Plaintiff’s various trademark applications for the mark,

Defendant knew or should have known of the mark and, on information and belief, intentionally

selected the WAYMO Mark and the “Waymo” trade name to trade on and benefit from

Plaintiff’s trademark rights.




                                                    9
               LOTT & FISCHER, PL • 255 Aragon Avenue • Third Floor • Coral Gables, FL 33134
                          Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
144757311.8
Case 8:19-cv-01904-CEH-AEP Document 1 Filed 08/02/19 Page 10 of 14 PageID 10



         30.      Plaintiff has never authorized Defendant to use the WAYMO Mark or any other

intellectual property owned by Plaintiff.

                                               First Claim

                 Common Law Trademark Infringement and Unfair Competition

         31.      Plaintiff realleges and incorporates herein by reference the allegations contained

in paragraphs 1-30 above.

         32.      Plaintiff’s WAYMO Mark is an enforceable trademark owned by Plaintiff.

         33.      Defendant's use of the WAYMO Mark and the “Waymo” trade name is likely to

misdirect and cause confusion to consumers, including current and prospective consumers of

Plaintiff’s offerings. Defendant’s use of the WAYMO Mark and the “Waymo” trade name is

likely to confuse a significant number of consumers into believing that Defendant or Defendant’s

goods and services are sponsored by or are otherwise associated with Plaintiff, or that the parties’

goods and services come from a common source.

         34.      Defendant knew or should have known of Plaintiff’s rights in the WAYMO Mark

and has knowingly, willfully, and deliberately used the WAYMO Mark and the “Waymo” trade

name in violation of Plaintiff’s rights. Additionally, despite Plaintiff providing notice to

Defendant of Plaintiff’s rights to the WAYMO Mark, Defendant continues to infringe through its

use of the WAYMO Mark and the “Waymo” trade name.

         35.      Defendant’s foregoing acts constitute common law trademark infringement.

         36.      Plaintiff has been, and continues to be, damaged by such acts in a manner that

cannot be fully measured or compensated in economic terms. Defendant’s acts have damaged,

and threaten to continue damaging, Plaintiff’s reputation and goodwill and put Plaintiff in a

position where it cannot control its reputation and goodwill.



                                                    10
               LOTT & FISCHER, PL • 255 Aragon Avenue • Third Floor • Coral Gables, FL 33134
                          Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
144757311.8
Case 8:19-cv-01904-CEH-AEP Document 1 Filed 08/02/19 Page 11 of 14 PageID 11



                                              Second Claim

                           False Designation of Origin (15 U.S.C. § 1125(a))

         37.       Plaintiff realleges and incorporates herein by reference the allegations contained

in paragraphs 1-30 above.

         38.       The foregoing acts of Defendant constitute the use in interstate commerce of a

false designation of origin, false or misleading description of fact, or false or misleading

representation of fact which is likely to cause confusion or mistake, or to deceive, in violation of

Section 43(a) of the Lanham Act, 15 U.S.C. §1125(a).

         39.       Defendant knew or should have known of Plaintiff’s trademark rights, and

Defendant’s false description and false designation of origin has been knowing, willful and

deliberate, making this an exceptional case within the meaning of 15 U.S.C. §1117.

         40.       Plaintiff has been and continues to be, damaged by such acts in a manner that

cannot be fully measured or compensated in economic terms. Defendant’s acts have damaged,

and threaten to continue damaging, Plaintiff’s reputation and goodwill and put Plaintiff in a

position where it cannot control its reputation and goodwill.

                                            Third and Fourth Claims

              State and Federal Trademark Dilution (F.S.A. § 495.151 and 15 U.S.C. § 1125(c))

         41.       Plaintiff realleges and incorporates herein by reference the allegations contained

in paragraphs 1-30 above.

         42.       The WAYMO Mark is inherently distinctive and/or has acquired distinctiveness

through its widespread use by Plaintiff.

         43.       As demonstrated by the significant publicity that Plaintiff attracts, the WAYMO

Mark has achieved immense consumer recognition and fame due to Plaintiff’s use of the



                                                     11
                LOTT & FISCHER, PL • 255 Aragon Avenue • Third Floor • Coral Gables, FL 33134
                           Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
144757311.8
Case 8:19-cv-01904-CEH-AEP Document 1 Filed 08/02/19 Page 12 of 14 PageID 12



WAYMO Mark in connection with its offerings prior to Defendant’s use of the WAYMO mark

or “Waymo” trade name.

         44.      Plaintiff’s WAYMO Mark is famous in Florida and throughout the United States.

         45.      Defendant’s unauthorized, commercial use of Plaintiff’s famous WAYMO Mark

commenced after the trademark became famous.

         46.      Defendant’s unauthorized, commercial use of Plaintiff’s famous WAYMO Mark

dilutes by blurring, or is likely to dilute by blurring, the WAYMO Mark by diminishing the

capacity of the trademark to identify and distinguish Plaintiff’s goods and services, in violation

of Section 43(c) of the Lanham Act, 15 U.S.C. §1125(c) and F.S.A. § 495.151.

         47.      Plaintiff has been, and continues to be, damaged by such acts in a manner that

cannot be fully measured or compensated in economic terms.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Waymo LLC respectfully requests judgment as follows:

         1.       That Plaintiff be awarded Preliminary and permanent injunctive relief pursuant to

15 U.S.C. §1116, including that Defendant and its agents, servants, employees, and all persons in

active concert or participation with them, be enjoined and restrained during the pendency of this

action and perpetually from:

               a) Using the WAYMO Mark or the “Waymo” trade name and any other confusingly

                  similar marks, trade names, domain names, or source identifiers;

               b) Unfairly competing with Plaintiff Waymo LLC; and

               c) Otherwise infringing any of Plaintiff Waymo LLC’s intellectual property rights in

                  any way;




                                                    12
               LOTT & FISCHER, PL • 255 Aragon Avenue • Third Floor • Coral Gables, FL 33134
                          Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
144757311.8
Case 8:19-cv-01904-CEH-AEP Document 1 Filed 08/02/19 Page 13 of 14 PageID 13



         2.      Pursuant to 15 U.S.C. § 1118, that Defendant deliver to Plaintiff for destruction, or

provide certification that Defendant has destroyed, all material (including, without limitation, all

products, catalogs, advertisements, promotional materials, brochures, signs, displays, stationery

and business cards), within its possession, custody or control, either directly or indirectly, that

bears or uses the infringing marks or any of them, or any other marks, designations, designs or

trade dress confusingly similar to Plaintiff’s Waymo Mark or the “Waymo” trade name.

         3.      Pursuant to 15 U.S.C. § 1116(a), that Defendant be directed to file with the Court

and serve upon Plaintiff within thirty (30) days after entry of final judgment, a report in writing

and under oath setting forth in detail the manner and form by which it has complied with the

provisions set forth in paragraphs 1 and 2 above;

         4.      Pursuant to 15 U.S.C. § 1117(a) and the common law of unfair competition, that

Defendant be directed to account to Plaintiff for all gains, profits and advantages derived from

Defendant’s wrongful acts;

         5.      That Plaintiff be awarded damages in an amount to be proven at trial;

         6.      Pursuant to 15 U.S.C. § 1117(a), that Plaintiff recover from Defendant three times

the amount of its profits or any damages sustained by Plaintiff, together with interest on such

amount and the costs of this action;

         7.      That Defendant be required to pay to Plaintiff the costs of this action and

Plaintiff’s reasonable attorneys’ fees pursuant to 15 U.S.C. § 1117(a), and as otherwise provided

by law; and

         8.      Such other and further relief as the Court may deem appropriate.




                                                   13
              LOTT & FISCHER, PL • 255 Aragon Avenue • Third Floor • Coral Gables, FL 33134
                         Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
144757311.8
Case 8:19-cv-01904-CEH-AEP Document 1 Filed 08/02/19 Page 14 of 14 PageID 14



                                   DEMAND FOR JURY TRIAL

         Pursuant to Federal Rules of Civil Procedure 38, Plaintiff Waymo LLC hereby

respectfully demands a trial by jury of all issues so triable.

 Date: August 2, 2019                             Respectfully submitted,

                                                  LOTT & FISCHER PL

                                                  s/Ury Fischer
                                                  Ury Fischer
                                                  Florida Bar No. 048534
                                                  E-mail: ufischer@lottfischer.com
                                                  255 Aragon Avenue, Third Floor
                                                  Coral Gables, FL 33134
                                                  Telephone: (305) 448-7089
                                                  Facsimile: (305) 446-6191

                                                  and

                                                  PERKINS COIE LLP

                                                  William C. Rava*
                                                  Washington Bar No. 29948
                                                  E-mail: WRava@perkinscoie.com
                                                  1201 Third Avenue, Suite 4900
                                                  Seattle, WA 98101
                                                  Telephone: 206-359-3315
                                                  Facsimile: 206-359-4315

                                                  * To be admitted Pro Hac Vice

                                                  Attorneys for Plaintiff Waymo LLC




                                                   14
              LOTT & FISCHER, PL • 255 Aragon Avenue • Third Floor • Coral Gables, FL 33134
                         Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
144757311.8
